EXHIBIT 4
(https://gsbaa.org)




                                                              RESOURCES


         SURETY LINKS:                                                            LOBBYIST:
            Lexington National Insurance Corp.                                       Kathy Lynch
            (http://www.lexingtonnational.com)                                       Lynch & Associates Advocacy Firm (http://www.lynchlobby.com/)
            Ronnie Frank                                                             1127 11th Street, Suite 610
            PO Box 6098, Lutherville, MD 21994                                       Sacramento, CA 95814
            Phone: (888) 888.2245                                                    Phone: 916/443-0202
            Fax: 410.625.0865                                                        Fax: 916/443-7353

            Financial Casualty & Surety, Inc. (FCS) (http://www.fcsurety.com)
            Robert Sabo                                                           INFORMATIONAL:
            3131 Eastside Street, Suite 600, Houston, TX 77098
            Phone: (877) 737.2245
            Fax: (713) 351.8401                                                      O cial California Legislative Information
                                                                                     (http://www.leginfo.ca.gov/index.html)
            Williamsburg National Bail Bonds (http://www.wnbail.com/)
            Rick Klimaszewski                                                        The State Bar Of California (http://www.calbar.ca.gov/)
            3214 Chicago Drive, Hudsonville, MI 49426
            Phone: 888.885.6255                                                      California District Attorneys Association (http://www.cdaa.org/)
            Fax: 616.662.4460
            info@wnbail.com (mailto:info@wnbail.com)                                 California State Legislature (http://www.legislature.ca.gov/)

                                                                                     State Of California Inmate Locator
         BOARD MEMBERS:                                                              (http://www.ca.gov/OnlineServices/OS_Government_locator.html)

                                                                                     California Courts (http://www.courts.ca.gov/)
            Topo Padilla (President)
                                                                                     VineLink (Victim Information and Noti cation Everyday)
            Terry Fowler                                                             (https://www.vinelink.com/vinelink/initMap.do)

            Mike Bench                                                               Crime Victims United Of California
                                                                                     (http://www.crimevictimsunited.com/)
            Je Stanley

            Albert Ramirez                                                        BAIL EDUCATION:
            John Bench
                                                                                     Bail Resource Center (http://bailschool.com/)
            Debi Fimbrez                                                             Loma M. Siegel, President / Director
                                                                                     Phone: (877) 222-8486
            Dale Miller

            Bob Jacobs




                                                                          (https://www.facebook.com/goldenstatebail)
                                                                                   (https://plus.google.com/+GoldenStateCalifornia/posts)

                                         2015 © GSBAA | Golden State Bail Agents Association. All Rights Reserved.
                                                                                                                                                        /
(https://gsbaa.org)




                      /
